DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 6-11 and 14-27 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 6: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 6 with special attention given to the limitation claiming the following:
the processor configured to execute instructions that when executed cause the processor to: 
generate a first start test signal to store first digitally encoded values indicative of voltage levels during a period of time when a DC voltage applied to the first metallic structure is cycled on and off, wherein the start test signal is generated independently of initiation of a period of time when a DC voltage applied to the first metallic structure is cycled on and off, to permit the first digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the DC voltage is not applied to the metallic structure; 

The closest prior art is Freeman et al (US 2014/0262823 A1) and Yunovich et al (US 2003/0189435 A1). 

Freeman discloses a processor configured to execute instructions that when executed cause the processor to: generate a first start test signal to store first digitally encoded values indicative of voltage levels during a period of time when a DC voltage applied to the first metallic structure is cycled on and off (see e.g. [0018] and [0040]-[0041] of Freeman), wherein the start test signal is generated independently of initiation of a period of time when a DC voltage applied to the first metallic structure is cycled on and off (measuring does not occur each cycle, see e.g. [0036] of Freeman); generate a first stop test signal to stop storing the first digitally encoded values (see e.g. [0175] of Freeman). However, as the applicant argued in the response filed on 06/22/2021, Freeman does not explicitly teach that the first digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the DC voltage is not applied to the metallic structure because Freeman does not disclose taking measurements while the voltage is applied. Freeman only takes measurements in the off phase to avoid IR drop errors (see e.g. [0041] of Freeman). There is no teaching or motivation that would make modifying Freeman to include taking measurements while the voltage is on. 



Claim 16: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 16 with special attention given to the limitation claiming the following:
the processor configured to execute instructions that when executed cause the processor to: 
in response to a start test signal, measure DC voltage differentials between the first metallic structure and the reference electrode, as indicated by the digitally encoded values, a plurality of times during a plurality of cycles when 
storing the DC voltage differentials that are measured as first digitally encoded values, each value of the first digitally encoded values indicative of a measured DC voltage differential; 
generate a first stop test signal to stop measuring the DC voltage differentials

Freeman discloses a processor configured to execute instructions that when executed cause the processor to: generate a first start test signal to store first digitally encoded values indicative of voltage levels during a period of time when a DC voltage applied to the first metallic structure is cycled on and off (see e.g. [0018] and [0040]-[0041] of Freeman), wherein the start test signal is generated independently of initiation of a period of time when a DC voltage applied to the first metallic structure is cycled on and off (measuring does not occur each cycle, see e.g. [0036] of Freeman); generate a first stop test signal to stop storing the first digitally encoded values (see e.g. [0175] of Freeman). However, as the applicant argued in the response filed on 06/22/2021, Freeman does not explicitly teach that the first digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the 

Yunovich discloses a processor operatively coupled to the data storage (“central processing unit”, see e.g. [0021] of Yunovich), wherein the DC voltage applied to the first metallic structure is cycled on and off, such that the first digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the DC voltage is not applied to the metallic structure (see e.g. [0052] and [0056] of Yunovich). However, Yunovich does not explicitly teach the following: the processor configured to execute instructions that when executed cause the processor to: generate a first start test signal to store first digitally encoded values indicative of voltage levels during a period of time when a DC voltage applied to the first metallic structure is cycled on and off, wherein the start test signal is generated independently of initiation of a period of time when a DC voltage applied to the first metallic structure is cycled on and off. It appears Yunovich takes constant measurements and stores them. There is no teaching or motivation available that would sending a signal to start and stop storing values obvious in view of Yunovich. 

Claim 26: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 26 with special attention given to the limitation claiming the following:
the processor configured to execute instructions that when executed cause the processor to operate to test the cathodic protection system by: 
generating a first start test signal to initiate measurement of DC voltage differentials between first metallic structure and the associated reference electrode when power applied to the first metallic structure is on and when the power applied to the first metallic structure is off, at a plurality of times during a plurality of interruption cycles, wherein measurement of DC voltage differentials between the first metallic structure and the associated reference electrode when the power provided to the metallic structure is off is asynchronous to interruption of power to the first metallic structure, to permit the digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the DC voltage is not applied to the metallic structure; 
storing first digitally encoded values indicative of voltage levels after generation of the first start test signal, wherein the start test signal is generated independently of initiation of the period of time when the power applied to the first metallic structure is applied and not applied; 
generating a first stop test signal to stop storing the first digitally encoded values



Yunovich discloses a processor operatively coupled to the data storage (“central processing unit”, see e.g. [0021] of Yunovich), wherein the DC voltage applied to the first metallic structure is cycled on and off, such that the first digitally encoded values to be indicative of voltage levels when the DC voltage is applied to the metallic structure and when the DC voltage is not applied to the metallic structure (see e.g. [0052] and [0056] of Yunovich). However, Yunovich does not explicitly teach the following: the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795